Respondents filed a motion to dismiss appeal for failure to-file transcript, and for judgment of affirmance. As questions of practice under the Code, the court made these rulings:
1st. That after failure of appellant to file transcript on the second day of the term, this court could have no jurisdiction,
2d. That when an appeal is perfected, and the transcript is not filed as required by law, the respondent should bring into this court a copy of the notice of appeal and service thereof, a copy of the bond and the judgment entry, and upon filing these certified copies in this court, ask for an affirmance of the judgment. Rep.